NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
SUPREMA, INC. AND MENTALIX, INC.,
Appellan,ts,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
CROSS MATCH TECHNOLOGIES, INC.,
Intervenor. °
2012-1170 `
On appeal from the United States Internationa1 Trade
Commission in Investigation No. 337-TA-720.
ON MOTION
ORDER
Upon consideration of Cross 1\/latch Technologies, Inc.’s
unopposed motion for leave to intervene,
IT IS ORDERED THATZ

SU`PREMA V. ITC 2
The motion for leave to intervene is granted The re-
vised official caption is reflected above.
FOR THE COURT
FEB l 3 mm 131 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Darryl M. W00, Esq.
C1int A. Gerdine, Esq.
Maxin1ilian A. Grant, Esq. F"_ED
321 U'S'ri:+Y=‘il;'zr5:’é=A'°l'i:'iE‘i:'£¢lrF°"
FEB 13 2012
JAN HORBALY
. ClERK